DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 02/14/2022 has been entered. Claims 18-19 have been canceled. Claims 1, 3-6, 8-9, 11-14 and 16-17 and 20-27 are still pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9, 11-14 and 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20110255115) in view of Lin (US 20150371118)
Regarding claim 9, (Currently Amended) Tokuda teaches an information processing apparatus comprising: 
a storage part that stores therein plural pieces of preset information including first preset information (fig. 19: list of preset), 
wherein each of the plural pieces of preset information comprises setting information comprising setting values of setting items for processing a file (fig. 20); 
an acquisition part that obtains, from a target file that is to be processed and includes a first association information associated with the first preset information (fig. 10).
Tokuda does not teach an acquisition part that obtains, from a target file  and registered in attribution information of the target file, the first association information; and4Kenji SAWAGUCHI a display controller that displays, when displaying one or more pieces of preset information out of the stored plural pieces of preset information upon processing the target file, displaying, based on the first association information obtained by the acquisition part, the first preset information associated with the first association information while displaying setting items of the first preset information and setting values of the setting items of the first preset information, wherein the displayed setting items include one or more first setting items for which the setting value is permitted to change and one or more second setting items for which the setting value is not 
Lin teaches an acquisition part that obtains, from a target file (fig. 14: document name) and registered in attribution information of the target file, the first association information (fig. 14: print settings for job 602 and 601); and4Kenji SAWAGUCHI a display controller that displays, when displaying one or more pieces of preset information out of the stored plural pieces of preset information upon processing the target file, displaying, based on the first association information obtained by the acquisition part, the first preset information associated with the first association information while displaying setting items of the first preset information and setting values of the setting items of the first preset information (fig. 14: 901), wherein the displayed setting items include one or more first setting items for which the setting value is permitted to change (fig. 14: 901: 6 in 1) and one or more second setting items for which the setting value is not permitted to chance, such that the one or more first setting items and the one or more second setting items are concurrently displayed (in fig. 14: document 602: two-sided and monochrome cannot be changed), in addition of teaching forcible reservation mode to the image forming apparatus in fig. 7.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tokuda, to include forcible reservation mode and an acquisition part that obtains, from a target file  and registered in attribution information of the target file, the first association information; and4Kenji SAWAGUCHI a display controller that displays, when displaying one or more pieces of preset information out of the stored plural pieces of preset information upon processing the 

Regarding claim 11, Tokuda teaches the information processing apparatus according to claim 9, wherein the display controller preferentially displays the first preset information associated with the first association information with respect to second preset included in the stored plural pieces of preset information information by displaying the first preset information with emphasis over the second preset information (fig. 10: preset name 1203). 

Regarding claim 12, Tokuda teaches the information processing apparatus according to claim 9, wherein the display controller displays the one or more pieces of preset information arranged in order from the first preset information associated with the first association information (fig. 10). 

Regarding claim 13, The information processing apparatus according to claim 9, wherein the one or more pieces of preset information comprises only a single piece of preset information, which is the first preset information 

Regarding claim 14, Tokuda in view of Lin teaches the information processing apparatus according to claim 9, wherein the plural pieces of preset information further comprise third preset information in addition to the first preset information and second preset information (Tokuda: fig. 19: list of presets), the target file has a second association information associated with the third preset information stored in addition to the first association information (Tokuda: fig. 17 common setting for preset), the acquisition part further obtains the second association information in addition to the first association information from the target file (Lin: fig. 14: print settings for job 602 and 601), and the display controller displays the one or more pieces of preset information out of the stored plural pieces of preset information (Lin:fig. 14), while preferentially displaying, based on the obtained first and second association information, the third preset information associated with the second association information in addition to the first preset information associated with the first association information with respect to the second preset information (Lin: fig. 14). 
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 17, Tokuda teaches the information processing apparatus according to claim 9, further comprising a data creation part that creates print data based on the first preset information and the target file (fig. 10: select preset 1203) ; and a registration part that registers, after the date creation part creates the print data, the 

Regarding claim 1, the structural elements of apparatus claim 9 perform all of the steps of method claim 1. Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 9.

Regarding claim 3, the structural elements of apparatus claim 11 perform all of the steps of method claim 3. Thus, claim 3 is rejected for the same reasons discussed in the rejection of claim 11.

Regarding claim 4, the structural elements of apparatus claim 12 perform all of the steps of method claim 4. Thus, claim 4 is rejected for the same reasons discussed in the rejection of claim 12.

Regarding claim 5, the structural elements of apparatus claim 13 perform all of the steps of method claim 5. Thus, claim 5 is rejected for the same reasons discussed in the rejection of claim 13.

Regarding claim 6, the structural elements of apparatus claim 14 perform all of the steps of method claim 6. Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 14.

Regarding claim 18, Tokuda in view of Lin teaches the method according to claim 1, wherein the displayed setting items include one or more first setting items for which the setting value is permitted to change (Lin: in fig. 14: document 602: two-sided and monochrome cannot be changed) and one or more second setting items for which the setting value is not permitted to change (Lin: fig. 14).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 19, claim 19 recites the same limitation as claim 18, therefore it is rejected for the same reason as claim 18.

Regarding claim 20, (New) Tokuda teaches the method according to claim 1, wherein displaying the first preset information associated with the first association information comprises preferentially displaying the first preset information associated with the first association information over second preset information included in the stored plural pieces of preset information (fig. 10: preset name 1203).

Regarding claim 21, (New) Tokuda teaches the information processing apparatus according to claim 9, wherein the first preset information associated with the first association information is preferentially displayed over a second preset information included in the stored plural pieces of preset information (fig. 10: preset name 1203).

Regarding claim 22, (New) Tokuda in view of Lin teaches the method according to claim 1, wherein the one or more first setting items for which the setting value is permitted to change and the one or more second setting items for which the setting 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 23, (New) Tokuda in view of Lin teaches the information processing apparatus according to claim 9, wherein the one or more first setting items for which the setting value is permitted to change and the one or more second setting items for which the setting value is not permitted to change are concurrently displayed in a setting screen (Lin: in fig. 14: document 602: two-sided and monochrome cannot be changed).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 24, the structural elements of apparatus claim 25 perform all of the steps of method claim 24. Thus, claim 24 is rejected for the same reasons discussed in the rejection of claim 25.

Regarding claim 25, (New) Tokuda in view of Lin teaches the information processing apparatus according to claim 9, wherein the one or more first setting items for which the setting value is permitted to change and the one or more second setting items for which the setting value is not permitted to change are concurrently displayed while indicating that the setting values of the one or more first setting items are permitted to change and/or indicating the setting values of the one or more second 

Regarding claim 26, the structural elements of apparatus claim 27 perform all of the steps of method claim 26. Thus, claim 26 is rejected for the same reasons discussed in the rejection of claim 27.

Regarding claim 27, (New) Tokuda in view of Lin teaches the information processing apparatus according to claim 9, wherein a first field that displays therein the one or more first setting items for which the setting value is permitted to change and a second field that displays therein the one or more second setting items for which the setting value is not permitted to change are separately displayed at the same time (Lin: in fig. 14: document 602: two-sided and monochrome cannot be changed).

 Allowable Subject Matter
8.	Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Sato (US 20190303076) teaches the print document with preset informationHowever, the closest prior art of record, namely Sato (US 20190303076), dependent claim 16.

Regarding claim 8, claim 8 is method claim of system claim 16, therefore it is allowed for the same reason as claim 16.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677